BYERS, Chief Judge.
This is a plaintiff’s motion to “quash the notices of deposition served on behalf of the defendant, each dated April 22nd, 1958, to take the respective depositions of Max Kamin, Joan Kamin and Jacob David Kamin, upon the ground that the depositions of the parties herein have already been taken by the defendant, and for such other etc.”
The notice of motion was dated April 25, 1958 but was not argued until June 18th. The notice complained of is directed only to the plaintiff.
It is said that the action is to recover under a policy of insurance issued to the plaintiff, for stolen jewelry.
It is undisputed that an “examination under oath” as provided for in the policy of insurance in suit, has been conducted on January 7 and 19, 1955 of the persons named. While the examinations were transcribed and signed, it is not thought that they were depositions within the meaning of Rule 26 et seq. of the Federal Rules of Civil Procedure, 28 U.S.C.A.
It was necessary for the plaintiff in order to conform to the terms of the policy, to submit to such an examination; as to the other parties named the same requirement may not have been present.
In order to induce the court to exercise its discretionary power under Rule 30(b) to order that the deposition of the plaintiff shall not be taken, more is required than is shown in the moving papers.
The subject is discussed, and authorities ■ cited, in Moore’s Federal Practice, Second Edition, at page 2025. The text indicates that “good cause” is needed “* * * and a strong showing is required before a party will be denied entirely the right to take a deposition.”
Since the moving papers do not survive this test, the motion is denied.
Settle order.